CLARK, Circuit Judge, specially
concurring:
I concur in the affirmance of the conviction. I would go further than the majority and hold that the Fourth Amendment does not apply to the stopping and boarding of a stateless vessel by the Coast Guard. Without such a right, the Coast Guard has no way of determining the vessel’s nationality, which could be United States. This is certainly true of a vessel displaying the name “Ocean Lady,” but I do not limit my opinion to vessels with an English language name.
*136821 U.S.C.A. § 955b subjects to the jurisdiction of the United States “a vessel without nationality.” 14 U.S.C.A. § 89 authorizes the Coast Guard “upon the high seas” to “go on board of any vessel subject to the jurisdiction ... of the United States.”
Thus, I have no problem interpreting these statutes to authorize the actions of the Coast Guard in this case. To accept the argument of appellants, the Coast Guard could not go on the vessel until a search warrant was obtained. This would require a delay. After boarding, as done here, there would be another delay while awaiting verification of the vessel’s Honduran registration. In my opinion, the defendant’s rights were protected when there was no arrest until the Coast Guard verified the lack of Honduran registration and that the vessel was in fact stateless. See United States v. Marino-Garcia, 679 F.2d 1373 at 1379 (11th Cir.1982).